Citation Nr: 0007086	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran filed a timely Substantive Appeal 
regarding his claim of entitlement to an effective date prior 
to August 22, 1991, for an award of a total disability rating 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brothers


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1993, in which 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran a 
total rating for PTSD, effective from August 22, 1991.  The 
veteran submitted a Notice of Disagreement with this decision 
in January 1994, and a Supplemental Statement of the Case 
addressing this claim was issued in August 1995.  A hearing 
on this claim was held in Philadelphia, Pennsylvania, on 
August 20, 1998, before George Senyk, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a May 1999 Board decision, this case was remanded to the 
RO for issuance of notice and a decision regarding whether 
the veteran had submitted a timely Substantive Appeal.  In 
keeping with this remand, in November 1999, the RO issued a 
Supplemental Statement of the Case containing the appropriate 
regulations which denied the veteran's appeal as untimely.  
The veteran did not respond. The case was returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Notice of the RO's decision awarding the veteran a total 
rating for PTSD was sent on December 15, 1993, and after 
receipt of a timely notice of disagreement, the RO issued a 
Supplemental Statement of the Case on August 21, 1995, 
addressing this issue for the first time and providing the 
veteran notice of his appellate rights.

2.  No Substantive Appeal or any submission that could 
reasonably construed as a Substantive Appeal was received by 
from the veteran by October 21, 1995, within 60 days of 
notice of the Supplemental Statement of the Case.

3.  In November 1999 the RO issued a Supplemental Statement 
of the Case addressing the veteran's failure to submit a 
timely Substantive Appeal.


CONCLUSION OF LAW

The veteran did not submit a timely Substantive Appeal to 
perfect his appeal of the claim for entitlement to an 
effective date prior to August 22, 1991, for the award of a 
total rating for PTSD, and the Board does not have 
jurisdiction to consider an appeal regarding the effective 
date then assigned. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. §§ 20.202, 20.301(a), 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely Notice of Disagreement (NOD) 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  A Substantive Appeal 
shall be filed within 60 days from the date of mailing of the 
Statement of the Case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for the purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(d)(3); § 
20.302(b).  Notice means written notification sent to the 
claimant at his or her latest address of record.  38 C.F.R. 
§ 3.1(q) (1999).  The Board also notes that either the 
veteran or his representative may file a Substantive Appeal.  
38 C.F.R. § 20.301(a) (1999).  A decision as to the adequacy 
of allegations of error of fact or law in a Substantive 
Appeal will be made by the Board.  38 C.F.R. § 20.203 (1999).

By a rating action in December 1993, the RO awarded the 
veteran a total rating for his service-connected PTSD, 
effective August 22, 1991.  A letter dated December 15, 1993, 
notifying the veteran of said decision and informing him of 
his appellate rights was sent, to his last address of record, 
in accordance with the provisions of 38 C.F.R. §§ 3.1(q), 
3.103(f) (1999).  A timely NOD with the December 1993 rating 
decision was submitted by the veteran's representative in 
January 1994.  This issue was then addressed in a 
Supplemental Statement of the Case issued on August 21, 1995.  
A cover letter accompanying the Supplemental Statement of the 
Case, sent to the veteran's last address of record, included 
notice that the veteran must respond within 60 days to 
perfect his appeal.  Thus, the veteran (and his 
representative) had until approximately October 21, 1995, to 
file a timely Substantive Appeal.  However, no correspondence 
relevant to this claim was received from the veteran or his 
representative during this timeframe. In November 1999, in 
response to a Board remand, the RO issued a Supplemental 
Statement of the Case denying the veteran's appeal as 
untimely and providing him notice of the regulations 
pertaining to the filing of a timely Substantive Appeal.

A veteran may request an extension of the 60 day period for 
filing a Substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7015(d)(3); 38 C.F.R. 
§§ 20.202, 20.303 (1999).  Review of the claims file 
discloses no evidence that the veteran or his accredited 
representative requested such an extension.

The formality of perfecting an appeal to the Board is part of 
the clear and unambiguous statutory and regulatory scheme, 
which requires that the veteran file both a Notice of 
Disagreement and a Substantive Appeal.  An appeal is not 
perfected when a timely Substantive Appeal is not filed.  
Moreover, if there is a failure to comply with the law and 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105, 7108 
(West 1991);  Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
Jurisdiction indeed matters and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  See McGinnis v. 
Brown, 4 Vet. App.  239, 244 (1993).

Because the veteran did not perfect an appeal by filing a 
timely Substantive Appeal, the Board does not have 
jurisdiction to consider an appeal of the denial of his claim 
of entitlement to an effective date prior to August 22, 1991, 
for an award of a total rating for PTSD.


ORDER

The veteran's appeal regarding entitlement to an effective 
date prior to August 22, 1991, for the award of a total 
rating for PTSD is dismissed.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

